Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended limitations received September 5, 2022 specify the claimed invention displays distribution status information in for the form a randomly change the size of individual unit images to simulate the appearance of a crowd, as shown in figures 3-5 of applicant’s originally filed specification. Similar prior art is known which teaches providing overflow representations when displaying the audience of a particular content item (Van Os et al. 10,284812, see fig. 8C and col. 71 lines 23-45 and col. 75 lines 36-67). Providing dynamically variable representations of audience members or participants is also found in the prior art (Pan et al. 9,942,519, see figures 2A-4A and abstract). Further, simply providing an image of a crowd to signify content has an audience is also known in the art (Moguillansky 2015/0074718, see paragraph 0048). However the examiner found no teaching or reasonable suggestion in the prior art at the time of effective filing for generating a status information image that randomly resizes individual unit images to create the appearance of a crowd in the manner claimed by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421